Citation Nr: 0212755	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-46 299	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits for a dependent spouse in the amount of 
$7,033.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1963 to 
January 1965.  He died in December 2001.  

An April 1999 Board decision denied an appeal of the above 
stated issue.  The veteran then appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran died in December 2001 while the appeal of the 
Board decision before the Court was pending.  Upon notice of 
the veteran's death, in a July 2002 order, the Court vacated 
the April 1999 Board decision and dismissed the appeal before 
the Court.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1963 to January 1965.

2.	A Certificate of Death reflects that the veteran died in 
December 2001. 

3.	On January 9, 2002, the RO was notified of the veteran's 
death; on January 14, 2002, VA notified the Court of the 
veteran's death; in a July 2002 order, the Court vacated the 
April 1999 Board decision and dismissed the appeal before the 
Court.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1999 Board decision denied an appeal of the above 
stated issue.  The veteran then appealed the Board's decision 
to the Court.  The veteran died in December 2001 while the 
appeal to the Court was pending.  Upon notice of the 
veteran's death, in a July 2002 order, the Court vacated the 
April 1999 Board decision and dismissed the appeal before the 
Court.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302.  
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



